Title: From Thomas Jefferson to William Short, 7 May 1784
From: Jefferson, Thomas
To: Short, William



Dear Sir
Annapolis May. 7. 1784 5. o’clock P.M.

Since the departure of the post an event has taken place which obliges me to send this by express in hopes of overtaking him at Marlborough. Congress have to day added me to the commission for negotiating treaties of commerce with the European powers. This was hastened by the receipt of a letter by this day’s post from Dr. Franklin which gives reason to beleive that Mr. Jay is on his passage to America. The commission is now Mr. Adams, Dr. Franklin and myself. Mr. Jay is appointed Secretary for Foreign affairs. Not having received your ultimate determination in answer to mine of April 30, I send off the present in the instant of having received the communication, in hopes that if you should decide according to my wishes you will be able to join me in Philadelphia by the 25th. instant, till which day I will wait there for you. In the mean time write me by post, directing to me at Mrs. House’s in Philadelphia. I propose for a particular purpose to carry my servant Jame with me. If I must therefore ask the favor of you to hire an express at my expence to carry the inclosed to Capt. Key with your instructions to him, adapted to the event of your own determination. If you conclude to join me I would wish you to order Jame to join and attend you without a moment’s delay. If you decline the trip, be so good as to direct that he shall immediately come on to me at Philadelphia.
Adieu Yours affectionately,

Th: Jefferson

